Detailed Action
This office action is in response to the amendment filed on 04/22/2021.

Status Of Claims
Claims 1-12 are pending.

Notice Of Pre-AIA  Or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,582,395 in view of Hassan et al. (US Patent No.  8,437,790; hereinafter referred as Hassan). Claims 1 and 9 of U.S. Patent No. 10,582,395 does not discloses prioritize at least one unlicensed band for communication; transmit an indication of a preferred unlicensed chancel for communicating based on the prioritizing. However, in analogous are, Hassan discloses that the device generate a list of prioritized channels provided as white space [unlicensed] information; see Figure 6 & Column 33 Lines 62-64. The generated list of prioritized channels is provided as white space information to the parent method; see Figure 5-6 & Column 31 Lines 15-19. The parent method transmit the white space information to the access point; see Figure 5 Label 544. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1 and 9 of U.S. Patent No. 10,582,395 to include a prioritization scheme in the .  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hassan et al. (US Patent No.  8,437,790; hereinafter referred as Hassan) in view of Rinne et al. (US Publication No.  2013/0344883, hereinafter referred as Rinne).
	Regarding Claims 1 and 7, Hassan discloses at least one processor (A device includes a processing unit; see Column 34 Lines 56-58.);  and
a memory coupled to the at least one processor, where the least one processor is configured to (The device bus couples the memory to the processing unit; see Column 34 Lines 56-58): 
prioritize at least one unlicensed channel of at least one unlicensed band for communication (A device generate a list of prioritized channels provided as white space [unlicensed] information; see Figure 6 & Column 33 Lines 62-64.);  
transmit an indication of a preferred unlicensed channel of an unlicensed channel of the at least one unlicensed band for communicating based on the prioritizing (The generated list of prioritized channels is provided as white space information to the parent method; see Figure 5-6 & Column 31 Lines 15-19. The parent method transmit the white space information to the access point; see Figure 5 Label 544.). 
Hassan fails to disclose receive data transmitted, in response to the indication of a preferred unlicensed channel, from a small cell base station, the data received on the preferred unlicensed band using an LTE protocol, wherein the small cell base station is configured to communicate over one or more of the unlicensed band and a licensed band. However, in analogous art, Eternad discloses that a terminal device start scanning for available frequencies [unlicensed channel] outside the cellular frequencies; see Figure 3 Label S1 & ¶ 0027. The terminal send a message, to a base station, comprising the filtered [preferred] list of new frequencies; see Figure 3 label S2 & ¶ 0029-0030. The base station activates a femtocell based station [small cell base station] to apply an aggregation configuration; see Figure 3 label S4 & ¶ 0032. The aggregation configuration enables the new resources to be applied to the communication [data received] by expanding resources of active links to the new frequencies and/or by providing radio bearer services, e.g. a new carrier, on the new frequencies; see ¶ 0032. Furthermore, the cellular system (e.g LTE) comprising the base station, which includes the femtocell base station, is configured to utilize available frequency bands such as very high frequency band, ultra high frequency band, and/or other frequency band [unlicensed frequency band]; see ¶ 0020. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hassan carrier 

Regarding Claims 6 and 12, Hassan discloses that the indication is based upon information collected at the user equipment (The generate a list of prioritized channels is based on the sensed energy in each channel [information collected]; see Figure 6 label 624).

 

	
Claims 2-4 and 8-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hassan et al. (US Patent No.  8,437,790; hereinafter referred as Hassan) in view of Rinne et al. (US Publication No.  2013/0344883, hereinafter referred as Rinne), and further in view of Koskinen et al. (US Publication No.  2015/0043363, hereinafter referred as Koskinen).
Regarding Claims 2 and 8, Hassan fails to disclose that the processor is further configured to: re-prioritize the at least one unlicensed band; and select a second unlicensed band for communication based upon the re-prioritizing.  However, in analogous art, Koskinen discloses that “the user equipment can reduce the priority of the channel, frequency, or time slot impacted by WLAN usage by adding a negative offset into a priority received on broadcast information from a base station for that channel, frequency, or time slot for further reselection evaluation”; see ¶ 0061. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hassan carrier aggregation with the techniques to coordinate transmission between the WLAN module and the cellular module of the UE in order to reduce interference between wireless channel and the cellular channel.

Regarding Claims 3 and 9, Hassan fails to disclose that the processor is further configured to: compare characteristics of the unlicensed band and the licensed band; and based upon the comparing, make a decision to communicate on a channel of one of the unlicensed band or the licensed band. However, in analogous art, Koskinen discloses that “the user equipment WLAN module obtains interference measurement [characteristics]”; see Figure 10 Label 1065. The WLAN module 1020 provides the interference measurements with timestamps to the cellular module; see Figure 10 & ¶ 0071. The cellular module provides quantitatively or qualitatively an estimate [comparing] of an impact on a WLAN band or channel using received interference measurements and its own history information; see Figure 10 Label 1070 & ¶ 0071. The WLAN module may select [decision] another communication resource (e.g., a WLAN channel) for the WLAN communications; Figure 10 & ¶ 0071. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hassan carrier aggregation with the techniques to coordinate transmission between the WLAN module and the cellular module of the UE in order to reduce interference between wireless channel and the cellular channel.
 
Regarding Claims 4 and 10, Hassan fails to disclose that the processor is further configured to: optimize communication on the preferred unlicensed channel based on at least one channel characteristic of the unlicensed channel. However, in analogous art, Koskinen discloses that “the user equipment WLAN module obtains interference measurement [characteristics]”; see Figure 10 Label 1065. The WLAN module 1020 provides the interference measurements with timestamps to the cellular module; see Figure 10 & ¶ 0071. The cellular module provides quantitatively or qualitatively an estimate [comparing] of an impact on a WLAN band or channel using received interference measurements and its own history information; see Figure 10 Label 1070 & ¶ 0071. The WLAN module may select [optimization] another communication resource (e.g., a WLAN channel) for the WLAN communications; Figure 10 & ¶ 0071. It would have been obvious to one of ordinary skill in the art at the time the 

 	Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hassan et al. (US Patent No.  8,437,790; hereinafter referred as Hassan) in view of Rinne et al. (US Publication No.  2013/0344883, hereinafter referred as Rinne), and further in view of Horn et al. (US Publication No.  2013/0196632, hereinafter referred as Horn).
	Regarding Claims 5 and 11, Hassan fails to disclose that the processor is further configured to: optimize communication on the preffered unlicensed channel based on at least one other device operating on the unlicensed channel. However, in analogous art, Horn discloses that “wireless network or network node includes intelligence to adjust and change [optimize] transmission and/or reception parameters to provide efficient communication, while avoiding interference with other licensed or unlicensed users”; see ¶ 0066. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hassan carrier aggregation with cognitive radios techniques in order to utilize additional available spectrum beyond the licensed spectrum. 










Response to Arguments
Applicant argues Examiner erred in rejecting claims 1-12.
In particular, Applicant respectfully notes that the cited portions of the prior art fails to teach or reasonably suggest the following limitations of claims  1 and 7. 
“transmit an indication of a preferred unlicensed channel of an unlicensed band of the at least one or more unlicensed band for communicating based on the prioritizing”. Examiner respectfully disagrees. Hassan discloses that the generated list of prioritized channels is provided as white space information to the parent method; see Figure 5-6 & Column 31 Lines 15-19. The parent method transmit the white space information to the access point; see Figure 5 Label 544. 
Applicant noted that there is no disclosure in Hassan, that the device transmit an indication of a preferred white space channel; see remarks page 7 ¶ 03. Examiner note that the claim fails to disclose expressly the specifics of the “indication”. Furthermore, the limitation scope only requires a single unlicensed channel of the one unlicensed band.  Therefore, Examiner have construed the limitation as transmitting any information that indicates a single unlicensed channel of the one unlicensed band. 
Also, Applicant noted that nothing in Hassan teaches, or even suggests, that the white space channels in the list are prioritized based on a preference by the device; see remarks page 7 ¶ 03. Examiner notes that the claim fails to disclose expressly the specifics of the device “preference” that enable the prioritization of the white space channel list. Therefore, Examiner have construed the device preference as white space channels identified, and then added to a list where the channels are prioritized based on frequency, with lower-frequency channels prioritized higher than higher-frequency channels; see remarks page 7 ¶ 02 or Hassan at column 32, lines 40-59.

“receive data transmitted, in response to the indication of a preferred unlicensed channel, from a small cell base station, the data received on the preferred unlicensed band using an LTE protocol, wherein the small cell base station is configured to communicate over one or more of the unlicensed band and a licensed band.”. Applicant’s arguments with respect to the limitation have been considered but are moot in view of the new grounds of rejection necessitated by the amendment of the limitation.
For this reason discussed above, the claims are met by the prior art.


Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rinne et al. (US 2015/0043471) Discloses method and apparatus for activating frequencies in white space; see title. 
Ahn et al. (US 2019/0305874) mechanism is used by UE to select one channel from multiple unlicensed channels; see Figure 7 & ¶ 0067.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.E.R/Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472